The defendant Mehltreiter, who was operating a loaded lumber truck owned by the defendant lumber company, requested the plaintiff wife to remove her automobile from her driveway so that he could park the truck thereon and unload it. She did so and parked at the curb, remaining seated in the car. Defendant Mehltreiter then commenced to back the truck onto the driveway. While so doing, he caused the truck to strike and damage the parked car and to injure the plaintiff wife. On this record no triable issue of fact as to liability has been presented. Beldoek, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.